Ltjke, J.
“To sustain a conviction [in a felony case] upon the testimony of an accomplice, there must be corroborating circumstances which, in themselves and independently of the testimony of the accomplice, directly connect the defendant with the crime, or lead to inference that he is guilty.” Stokes v. State, 19 Ga. App. 235 (91 S. E. 271). The evidence offered to corroborate the testimony of the accomplice did not directly connect the accused with the crime, and therefore it was error to overrule the motion for a new trial.

Judgment reversed.


Wade, O. J., and George, J., eoneur.